 

 

 

 

 

 

  
 

 

 

 

t § la §§ i_
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case _
UCT l 5 2018
UNITED STATES DISTRICT CoUR;r § _
soUTHERN DlsTch'r OF CALIFORNIA §§“‘ ` “;‘§(g ~
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Committed On or After November 1, 1987)

BRENDA GABRIELA GARCIA (01)
Case Number: lSCR1448-AJB

David L. Baker
Defendant’s Attomey
REGISTRATION No. 67912298

ij _
THE DEFENDANTZ
pleaded guilty to count(s) One Of the InfOl’matiOn

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count

Title & Section Nature of Offense Number(s)
Transportation of Certain . l
Aliens for Financial Gain

The defendant is sentenced as provided in pages 2 through 3 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
|:1 The defendant has been found not guilty on count(s)
\:| Count(s) dismissed on the motion of the United States.

 

Assessment : $100.00

JVTA Assessment*: $5,000.00 - Waived
_
*Justice for Victirns of Trafficking Act of 2015, Pub. L. No. 114-22.
|z] Fine Waived g Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

 

 

 

HON. ANTHONY . TTAGLlA
UNITED STAT ISTRICT JUDGE

18CR1448-AJB

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: BRENDA GABRlELA GARCIA (01) Judgment - Page 2 of 3 l
CASE NUMBER: 18CR1448-AJB
PROBATION ’
The defendant is hereby sentenced to probation for a term of:
FIVE (5) YEARS

 

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests

thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
m substance abuse. (Check, ifapplicable.)

|E The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(?) and 3583(d).

The defendant shall comply with the requirements of the Sex Of`fender Registration and Notification Act (34 U.S.C. § 20901, et
13 seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense (Check ifapplicable.)

m The defendant shall participate in an approved program for domestic violence. (Check r'fapplicable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the corrnnencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
4) the defendant Shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for Schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
` 7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or

' any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view ofthe probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant Shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

lSCRl 448-AJB

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: BRENDA GABRIELA GARCIA (O l) Judgment - Page 3 of 3
CASE NUMBER: 18CR1448-AJB

SPECIAL CONDITIONS OF SUPERVISION

1. Not enter or reside in the Republic of Mexico Without permission of the court or probation officer,
and comply With both United States and Mexican immigration law requirements

2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

3. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable
suspicion of contraband or evidence of a violation of a condition of release; failure to submit
to a search may be grounds for revocation; the defendant shall warn any other residents that the
premises may be subject to Searches
pursuant to this condition

4. Defendant is to pay any outstanding Speeding ticket fines Within (60) days on commencement of
Probation Department.

18CR1448-AJB

 

